Citation Nr: 1714409	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for left shoulder bicipital tendinitis prior to July 23, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005 and from June 2008 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a March
2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that, in pertinent part granted service connection for left shoulder bicipital tendinitis, evaluated as noncompensable, effective July 4, 2009.

In July 2013, the Veteran testified at a hearing before the undersigned at the RO.  A
transcript of these proceedings has been associated with the claims file.

In December 2013, the Board remanded the Veteran's claim for further development.  The agency of original jurisdiction (AOJ) substantially complied with the December 2013 remand directives, by affording him a new examination; obtaining VA treatment records, and asking the Veteran to authorize VA to obtain records of private chiropractic treatment that he had reported at his hearing.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran did not provide authorization to obtain the chiropractic records.



FINDING OF FACT

The Veteran has had flare-ups of painful motion or an inability to lift his left arm above shoulder level since July 4, 2009 without restriction approximating  25 degrees from the side; deformities other than osteoarthritis, or dislocations.



CONCLUSIONS OF LAW

The criteria for an initial 20 percent disability rating for left shoulder bicipital tendinitis have been met since July 4, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence needed to substantiate a claim, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

This appeal arises from disagreement with the initial rating following the grant of service connection.  Because the underlying claim was granted, it was substantiated, and no further VCAA notice was required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record also reflects that VA has made all required efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs); VA medical treatment records (MTRs), VA examination reports, and the statements of the Veteran.
The examination reports contain the findings needed to rate the Veteran's disability.  In Correia v. McDonald, 28 Vet. App. 158 (2016); the Court held that the last sentence of 38 C.F.R. § 4.59 required VA examinations to include findings as to the opposite unaffected side, and certain effects of pain on weight bearing.  Although Correia involved a disability currently rated compensable, the Court subsequently held that "§ 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where, as here, the claimant already has a compensable level of limitation of motion."  Vilfranc v. McDonald, --Vet. App.--; 2017 WL 57175, slip.op. at 4 (Jan. 5, 2017).  As a result of the Board's decision, the Veteran has been in receipt of the minimum compensable rating for limitation of motion since the effective date of service connection and 38 C.F.R. § 4.59 is not for application with regard to entitlement to ratings in excess of the minimum compensable level.  Id.

II. Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 11 Vet. App. 119 (1999).

The Veteran's service-connected left shoulder has been evaluated in accordance with the rating criteria based upon limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5201, limitation of motion of the arm at shoulder level warrants a 20 percent rating.  Limitation of motion of the arm from midway between the side and shoulder level warrants a 30 percent rating for a major extremity, and 20 percent rating for a minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent rating for a major extremity, and 30 percent rating for a minor extremity.  38 C.F.R. § 4.71a.  

Normal range of motion for the shoulder is defined as from 0 degrees of extension to 180 degrees of forward flexion; abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Generally, both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The policy of VA is to recognize actually painful motion as warranting at least the minimum compensable rating for the joint involved.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet App 1 (2011).

Pain alone without functional loss does not equate to limitation of motion under 38 C.F.R. §§ 4.40 and 4.45.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A. Entitlement to an initial compensable rating for left shoulder bicipital tendinitis prior to July 23, 2013.

In December 2009, the Veteran attended a VA examination.  He reported that left shoulder pain had begun while doing pushups earlier in 2009.  His symptoms had improved since then, but he continued to experience occasional pain.  On physical examination, he was reported to be right hand dominant.  

The examiner found no swelling, cellulitis, or deformity.  The Veteran was able to forward flex to 180 degrees, abduct to 180 degrees, externally rotate to 90 degrees, and internally rotate to 90 degrees.  The Veteran had negative arm-drop and apprehension tests.  There was some discomfort over the bicipital tendon with deep palpation.  There was no additional loss of joint function due to pain fatigue or lack of endurance.

In his notice of disagreement and substantive appeal, the Veteran noted his in-service injury while doing push-ups, but did not comment on his current symptoms.

VA outpatient treatment records show the Veteran was seen in August 2012, with a complaint of left shoulder pain and a request that it be reevaluated.  A preventative medicine outpatient note includes the Veterans complaint of left shoulder pain at a level of "5".  No further examination findings were recorded.

At his hearing on July 23, 2013, the Veteran testified that on the day of his 2009 examination, his shoulder was feeling better; but that he had flare-ups where he would experience grinding signs with pan and be unable to raise his arm fully.

The medical evidence of record prior to July 23, 2013 contains no evidence of limitation of motion of the arm at shoulder level.  The Veteran has; however, provided competent and credible reports of flare-ups in which he experienced painful motion; he indicated that this symptomatology had been present since service and is consistent with his other reports during the course of his appeal.  

As noted, VA policy is to assign such limitation the minimum compensable rating for the joint involved.  Burton, 38 C.F.R. § 4.59.  In this case, the minimum compensable rating for the shoulder is 20 percent.  Resolving reasonable doubt in the Veteran's favor, the 20 percent rating is granted, effective July 4, 2009.


B. Rating in excess of 20 percent

In March 2016, the Veteran attended a VA examination.  He was diagnosed with left acromioclavicular joint osteoarthritis.  He reported left shoulder pain for 6-7 years, worsening since the last X-ray study with no treatment lately.  There were reportedly no flare-ups and he reported no functional loss or impairment of the shoulder.  The Veteran was able to forward flex to 150 degrees, abduct to 95 degrees, externally rotate to 80 degrees, and internally rotate to 70 degrees.  Pain was noted but did not result in additional functional loss.  No evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  After repetitive motion of the left shoulder there was no additional loss of joint function due to pain fatigue or lack of endurance.


There is no medical evidence of limitation of motion approximating 25 degrees from the side, even with consideration of functional limitations including flare-ups; as would be required for a rating in excess of 20 percent.  The Veteran has not reported such limitation.

At the 2016 examination the Veteran reported that he did not have flare-ups and his earlier reports of flare-ups did not indicate limitation approximating half way from the side.  At the hearing he reported difficulty lifting above shoulder level during flare-ups.  

The Veteran is potentially entitled to additional ratings for shoulder deformities and dislocations.  38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2016).  There have been no findings of such impairments in the Veteran's case.  Diagnostic testing has not revealed malunion or nonunion or flail joint and there have been no reports of dislocation.  The evidence is thus against the grant of separate ratings on this basis. 
The question of referral for an extraschedular rating has not been raised, and the Board will, therefor not consider that question. Cf. 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an initial 20 percent rating for left shoulder bicipital tendinitis is granted effective the date of service connection.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


